On Motion for Rehearing.
At appellant’s instance, these additional facts are stated: That Frank Bevill first made demand upon appellee Young for the $800 balance on July 13, 1935; renewing said demand to the administrator between August 12th and 27th, 1935. Our opinion also understates appellant’s prayer for relief, as he seeks $5,360 damages up to time of filing suit, and $800 in addition, together with continuing damages of $80 per month until final payment of the $800 in question. Otherwise, his motion for rehearing will be overruled.